Citation Nr: 0730570	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-05 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a disability manifested 
by memory loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1965, from June 1967 to June 1969, from July 1969 to 
May 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that found that new and material evidence had 
not been presented to reopen a claim for service connection 
for a disability manifested by memory loss.

In November 2004, the Board remanded the present matter for 
additional development and due process concerns.  The Board 
determined at that time that the veteran had requested 
readjudication of his claim in light of the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(VCAA), Sec. 7(b)(1) (Nov. 9, 2000), and had recharacterized 
the issue as set forth above.

In April 2006, the Board again remanded the present matter 
for additional development and due process concerns.  The 
case has been returned for further appellate review.

In a letter received July 2007, the veteran appears to be 
claiming service connection for cellulitis of the left lower 
leg and acid reflux.  These issues are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's disability manifested by memory loss did not 
have its onset during active service or result from disease 
or injury in service.




CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability manifested by memory loss have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in September 2002 and January 2005.  
The veteran was told of the requirements to successfully 
establish service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The timing and 
content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  An 
additional letter was sent in June 2006.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
send the veteran a letter in June 2006 notifying him that if 
compensation was granted, a disability rating and an 
effective date would be assigned.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent a VA 
examination in October 2006.  In the August 2007 informal 
hearing presentation, the veteran's representative stated 
that they were unable to determine whether the examiner was a 
psychiatrist or even a physician because only the examiner's 
name was listed on the examination report and the examination 
did not include any psychiatric testing.  Following a review 
of the examination report, the Board finds that a mental 
status examination was in fact performed and, whether the 
examination was performed by a physician or physician's 
assistant, the information provided was adequate and any 
failure to follow examination directives was harmless.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. §§ 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.
After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
disability manifested by memory loss.  

Service medical records show no treatment or complaints of 
memory loss or any psychiatric disorder.  On separation, a 
physician noted on the April 1981 report of medical history 
that the veteran had situational anxiety and was worried 
about his job outside the Navy.  The veteran reported having 
depression or excessive worry, but denied having trouble 
sleeping, loss of memory or amnesia, or nervous trouble of 
any sort.  Separation examination reported no psychiatric 
abnormalities.

Post-service treatment records show that the veteran received 
VA treatment for psychiatric disorders including major 
depression with psychotic features, schizophrenia and 
delusional disorder.  The earliest diagnosis of a psychiatric 
disorder of record was in August 1994.  It was noted that he 
was diagnosed with possible schizophrenia in 1990 during 
treatment at the San Francisco VA hospital.  At that time, 
the veteran complained of having paranoid thoughts, decreased 
appetite and disturbed sleep.  He reported that he did not 
know when the symptoms had begun, but denied having them in 
the past for an extended period of time.  The veteran was 
diagnosed as having a delusional disorder.

The veteran was again treated in March 2000.  At that time, 
he had complaints of memory loss.  He reported being allergic 
to electricity and had problems with sleep secondary to 
electricity.  The veteran was observed hearing, feeling, and 
touching things that were not really there.  No memory loss 
was noted during the mental status examination and the 
examiner was unable to diagnose the veteran at that time.  In 
June 2000, the veteran was found to have paranoia and 
reported having sadness and depression.  He was diagnosed as 
having major depression with psychotic features.  In May 
2001, the veteran was brought in by family because his car 
could not "drive through red lights".  He described how 
electricity was harming people he knew and himself and 
complained that he had lost his long term memory.  The 
veteran was diagnosed as having schizophrenia.  

In October 2006, the veteran was afforded a VA examination.  
The claims file was reviewed.  At that time, the veteran 
complained of having a bad memory, which the examiner noted 
was inconsistent with the details that the veteran was able 
to report.  He also reported having auditory and visual 
anomalies.  Following a mental status examination, the 
veteran was diagnosed as having delusional disorder.  The 
examiner commented that there was no indication of problems 
relevant to psychotic disorder in the service medical 
records.  Medical records from Social Security showed that 
the psychotic symptoms were first recorded in October 1988 
and the first documented diagnosis of a psychotic disorder 
was found in August 1994.  The examiner then opined that as 
symptoms relevant to schizophrenia or any other psychotic 
disorder were not found in service medical records and as 
psychotic symptomatology was not reported as diagnosable 
until 1988, it is less likely than not that the veteran's 
current diagnosis of a psychiatric disorder had its onset 
during active service or is related to any inservice disease 
or injury.  With regard to memory loss, there was no 
diagnosis of a cognitive disorder or dementia and both remote 
and recent memory was quite detailed and very good.  

There is no persuasive medical evidence of record showing 
that the veteran's psychiatric disorder had its onset during 
active service or within one year of his separation from 
active service, or is related to any in-service disease or 
injury.  

Although the veteran's report of medical history at 
separation noted situational anxiety the veteran reported 
having depression or excessive worry, the first post-service 
medical evidence showing treatment for a psychiatric disorder 
was in 1988, approximately 7 years after separation from 
service.  In rendering a determination on the merits of a 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).  The long time lapse between 
service and any documented evidence of treatment 
preponderates against a finding that the veteran's current 
psychiatric disorder is related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Also of significance is the VA examiner's definitive opinion 
that the veteran's current disability was not related to 
active service.  The examiner provided a rationale and cited 
to specific evidence in the file as support for his opinion.  
The examiner stated that the fact that the veteran did not 
exhibit symptoms related to his currently diagnosed 
schizophrenia or any other psychotic disorder during service 
and no psychotic symptomatology was reported until 1988 shows 
that it did not have its onset during active service.  The 
opinion was based upon review of the claims file and 
examination, and is found to be persuasive.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Finally, the evidence does not show that the veteran was 
diagnosed with a psychosis within one year following his 
separation from service.  A psychiatric disorder was not 
diagnosed until 1994.  As such, service connection on a 
presumptive basis is not warranted.  See 38 U.S.C.A. §§ 1110, 
1112; 38 C.F.R. §§ 3.307, 3.309.

While the veteran contends that his psychiatric disorder had 
its onset during his active service, his lay testimony alone 
is not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a disability manifested by memory loss.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107.


ORDER

Service connection for a disability manifested by memory loss 
is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


